
	

113 HR 2218 PCS: Coal Residuals Reuse and Management Act of 2013
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 153
		113th CONGRESS
		1st Session
		H. R. 2218
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 29, 2013
			Received; read the first time
		
		
			July 30, 2013
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To amend subtitle D of the Solid Waste
		  Disposal Act to encourage recovery and beneficial use of coal combustion
		  residuals and establish requirements for the proper management and disposal of
		  coal combustion residuals that are protective of human health and the
		  environment.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Coal Residuals Reuse and
			 Management Act of 2013.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Management and disposal of coal combustion
				residuals.
					Sec. 3. 2000 regulatory determination.
					Sec. 4. Technical assistance.
					Sec. 5. Federal Power Act.
				
			2.Management and
			 disposal of coal combustion residuals
			(a)In
			 generalSubtitle D of the Solid Waste Disposal Act
			 (42 U.S.C. 6941 et
			 seq.) is amended by adding at the end the following:
				
					4011.Management and
				disposal of coal combustion residuals
						(a)State permit
				programs for coal combustion residualsEach State may adopt, implement, and
				enforce a coal combustion residuals permit program if such State provides the
				notification required under subsection (b)(1), and the certification required
				under subsection (b)(2).
						(b)State
				actions
							(1)NotificationNot later than 6 months after the date of
				enactment of this section (except as provided by the deadline identified under
				subsection (d)(3)(B)), the Governor of each State shall notify the
				Administrator, in writing, whether such State will adopt and implement a coal
				combustion residuals permit program.
							(2)Certification
								(A)In
				generalNot later than 36 months after the date of enactment of
				this section (except as provided in subsection (f)(1)(A)), in the case of a
				State that has notified the Administrator that it will implement a coal
				combustion residuals permit program, the head of the lead State implementing
				agency shall submit to the Administrator a certification that such coal
				combustion residuals permit program meets the requirements described in
				subsection (c).
								(B)ContentsA
				certification submitted under this paragraph shall include—
									(i)a letter
				identifying the lead State implementing agency, signed by the head of such
				agency;
									(ii)identification of
				any other State agencies involved with the implementation of the coal
				combustion residuals permit program;
									(iii)an explanation
				of how the State coal combustion residuals permit program meets the
				requirements of this section, including a description of the State’s—
										(I)process to inspect
				or otherwise determine compliance with such permit program;
										(II)process to
				enforce the requirements of such permit program;
										(III)public
				participation process for the promulgation, amendment, or repeal of regulations
				for, and the issuance of permits under, such permit program;
										(IV)statutes,
				regulations, or policies pertaining to public access to information, such as
				groundwater monitoring data; and
										(V)statutes,
				regulations, or policies pertaining to structural integrity or dam safety that
				may be applied to structures through such permit program;
										(iv)a certification
				that the State has in effect, at the time of certification, statutes or
				regulations necessary to implement a coal combustion residuals permit program
				that meets the requirements described in subsection (c);
									(v)copies of State
				statutes and regulations described in clause (iv); and
									(vi)an emergency action plan for State response
				to a leak or spill at a structure that receives coal combustion
				residuals.
									(C)UpdatesA
				State may update the certification as needed to reflect changes to the coal
				combustion residuals permit program.
								(3)Maintenance of
				4005(c) or
				3006 programIn order to adopt or implement a coal
				combustion residuals permit program under this section (including pursuant to
				subsection (f)), the State implementing agency shall maintain an approved
				permit program or other system of prior approval and conditions under section
				4005(c) or an authorized program under section 3006.
							(c)Requirements for
				a coal combustion residuals permit programA coal combustion residuals permit program
				shall consist of the following:
							(1)General
				requirements
								(A)In
				generalThe implementing
				agency shall—
									(i)apply the subset
				of the revised criteria described in paragraph (2) to owners or operators of
				structures, including surface impoundments, that receive coal combustion
				residuals on or after the date of enactment of this section;
									(ii)with respect to
				structures that are receiving coal combustion residuals as of the date of
				enactment of this section, take the actions required under paragraph
				(3);
									(iii)impose requirements for surface
				impoundments that do not meet certain criteria pursuant to paragraph (4);
				and
									(iv)require that
				closure of structures occur in accordance with paragraph (5).
									(B)Structural
				integrity
									(i)Engineering
				certificationThe implementing agency shall require that an
				independent registered professional engineer certify that—
										(I)the design of each structure that receives
				coal combustion residuals on or after the date of enactment of this section is
				in accordance with recognized and generally accepted good engineering practices
				for containment of the maximum volume of coal combustion residuals and liquids
				which can be impounded therein; and
										(II)the construction
				and maintenance of the structure will ensure structural stability.
										(ii)Emergency
				action planThe implementing agency shall require that the owner
				or operator of any structure that is a surface impoundment that receives coal
				combustion residuals on or after the date of enactment of this section and that
				is classified by the State as posing a high hazard potential pursuant to the
				guidelines published by the Federal Emergency Management Agency entitled
				Federal Guidelines for Dam Safety: Hazard Potential Classification
				System for Dams (FEMA Publication Number 333) prepare and maintain an
				emergency action plan that identifies responsible persons and actions to be
				taken in the event of a dam safety emergency.
									(iii)Inspection
										(I)In
				generalThe implementing agency shall require that structures
				that are surface impoundments that receive coal combustion residuals on or
				after the date of enactment of this section be inspected not less than annually
				by an independent registered professional engineer to assure that the design,
				operation, and maintenance of the surface impoundment is in accordance with
				recognized and generally accepted good engineering practices for containment of
				the maximum volume of coal combustion residuals and liquids which can be
				impounded therein, so as to ensure dam stability.
										(II)Potentially
				hazardous conditionsThe implementing agency shall require that
				if an inspection under subclause (I), or a periodic evaluation under clause
				(iv), reveals a potentially hazardous condition, the owner or operator of the
				structure shall immediately take action to mitigate the potentially hazardous
				condition and notify appropriate State and local first responders.
										(iv)Periodic
				evaluationThe implementing agency shall require that structures
				that are surface impoundments that receive coal combustion residuals on or
				after the date of enactment of this section be periodically evaluated for
				appearances of structural weakness.
									(v)Deficiency
										(I)In
				generalIf the head of the implementing agency determines that a
				structure is deficient with respect to the requirements in clause (i), (iii),
				or (iv), the head of the agency has the authority to require action to correct
				the deficiency according to a schedule determined by the agency.
										(II)Uncorrected
				deficienciesIf a deficiency is not corrected according to the
				schedule, the head of the implementing agency has the authority to require that
				the structure close in accordance with paragraph (5).
										(III)Dam safety
				consultationIn the case of a structure that is a surface
				impoundment, the head of the implementing agency shall, in making a
				determination under subclause (I), consult with appropriate State dam safety
				officials.
										(C)LocationThe
				implementing agency shall require that structures that first receive coal
				combustion residuals on or after the date of enactment of this section shall be
				constructed with a base located a minimum of 2 feet above the upper limit of
				the water table, unless it is demonstrated to the satisfaction of the
				implementing agency that—
									(i)the hydrogeologic
				characteristics of a structure and surrounding land would preclude such a
				requirement; and
									(ii)the function and
				integrity of the liner system will not be adversely impacted by contact with
				the water table.
									(D)Wind
				dispersal
									(i)In
				generalThe implementing
				agency shall require that owners or operators of structures that receive coal
				combustion residuals on or after the date of enactment of this section address
				wind dispersal of dust by requiring cover, or by wetting coal combustion
				residuals with water to a moisture content that prevents wind dispersal,
				facilitates compaction, and does not result in free liquids.
									(ii)Alternative
				methodsSubject to the review
				and approval by the implementing agency, owners or operators of structures that
				receive coal combustion residuals on or after the date of enactment of this
				section may propose alternative methods to address wind dispersal of dust that
				will provide comparable or more effective control of dust.
									(E)PermitsThe implementing agency shall require that
				owners or operators of structures that receive coal combustion residuals on or
				after the date of enactment of this section apply for and obtain permits
				incorporating the requirements of the coal combustion residuals permit
				program.
								(F)Public
				availability of informationExcept for information with respect
				to which disclosure is prohibited under
				section
				1905 of title 18, United States Code, the implementing agency
				shall ensure that—
									(i)documents for
				permit determinations are made available for public review and comment under
				the public participation process described in subsection (b)(2)(B)(iii)(III) or
				in subsection (e)(6), as applicable;
									(ii)final determinations on permit applications
				are made known to the public; and
									(iii)groundwater
				monitoring data collected under paragraph (2) is publicly available.
									(G)Agency
				authority
									(i)In
				generalThe implementing agency has the authority to—
										(I)obtain information
				necessary to determine whether the owner or operator of a structure is in
				compliance with the requirements of this subsection;
										(II)conduct or
				require monitoring and testing to ensure that structures are in compliance with
				the requirements of this subsection; and
										(III)enter, at
				reasonable times, any site or premise subject to the coal combustion residuals
				permit program for the purpose of inspecting structures and reviewing records
				relevant to the design, operation, and maintenance of structures.
										(ii)Monitoring and
				testingIf monitoring or testing is conducted under clause
				(i)(II) by or for the implementing agency, the implementing agency shall, if
				requested, provide to the owner or operator—
										(I)a written
				description of the monitoring or testing completed;
										(II)at the time of
				sampling, a portion of each sample equal in volume or weight to the portion
				retained by or for the implementing agency; and
										(III)a copy of the
				results of any analysis of samples collected by or for the implementing
				agency.
										(2)Revised
				criteriaThe subset of the revised criteria referred to in
				paragraph (1)(A)(i) are as follows:
								(A)Design
				requirementsFor new
				structures, and lateral expansions of existing structures, that first receive
				coal combustion residuals on or after the date of enactment of this section,
				the revised criteria regarding design requirements described in
				section
				258.40 of title 40, Code of Federal Regulations, except that
				the leachate collection system requirements described in
				section
				258.40(a)(2) of title 40, Code of Federal Regulations, do not
				apply to structures that are surface impoundments.
								(B)Groundwater
				monitoring and corrective actionFor all structures that receive
				coal combustion residuals on or after the date of enactment of this section,
				the revised criteria regarding groundwater monitoring and corrective action
				requirements described in subpart E of part 258 of title 40, Code of Federal
				Regulations, except that, for the purposes of this subparagraph, the revised
				criteria shall also include—
									(i)for the purposes
				of detection monitoring, the constituents boron, chloride, conductivity,
				fluoride, mercury, pH, sulfate, sulfide, and total dissolved solids; and
									(ii)for the purposes
				of assessment monitoring, establishing a groundwater protection standard, and
				assessment of corrective measures, the constituents aluminum, boron, chloride,
				fluoride, iron, manganese, molybdenum, pH, sulfate, and total dissolved
				solids.
									(C)ClosureFor
				all structures that receive coal combustion residuals on or after the date of
				enactment of this section, in a manner consistent with paragraph (5), the
				revised criteria for closure described in subsections (a) through (c) and (h)
				through (j) of
				section
				258.60 of title 40, Code of Federal Regulations.
								(D)Post-closureFor
				all structures that receive coal combustion residuals on or after the date of
				enactment of this section, the revised criteria for post-closure care described
				in section
				258.61 of title 40, Code of Federal Regulations, except for the
				requirement described in subsection (a)(4) of that section.
								(E)Location
				restrictionsThe revised criteria for location restrictions
				described in—
									(i)for new
				structures, and lateral expansions of existing structures, that first receive
				coal combustion residuals on or after the date of enactment of this section,
				sections 258.11 through 258.15 of title 40, Code of Federal Regulations;
				and
									(ii)for existing
				structures that receive coal combustion residuals on or after the date of
				enactment of this section, sections
				258.11 and
				258.15 of title 40, Code of Federal
				Regulations.
									(F)Air
				qualityFor all structures that receive coal combustion residuals
				on or after the date of enactment of this section, the revised criteria for air
				quality described in
				section
				258.24 of title 40, Code of Federal Regulations.
								(G)Financial
				assuranceFor all structures that receive coal combustion
				residuals on or after the date of enactment of this section, the revised
				criteria for financial assurance described in subpart G of part 258 of title
				40, Code of Federal Regulations.
								(H)Surface
				waterFor all structures that receive coal combustion residuals
				on or after the date of enactment of this section, the revised criteria for
				surface water described in
				section
				258.27 of title 40, Code of Federal Regulations.
								(I)RecordkeepingFor
				all structures that receive coal combustion residuals on or after the date of
				enactment of this section, the revised criteria for recordkeeping described in
				section
				258.29 of title 40, Code of Federal Regulations.
								(J)Run-on and
				run-off control systems for land-based unitsFor all landfills
				and other land-based units, other than surface impoundments, that receive coal
				combustion residuals on or after the date of enactment of this section, the
				revised criteria for run-on and run-off control systems described in
				section
				258.26 of title 40, Code of Federal Regulations.
								(K)Run-off control
				systems for surface impoundmentsFor all surface impoundments
				that receive coal combustion residuals on or after the date of enactment of
				this section, the revised criteria for run-off control systems described in
				section
				258.26(a)(2) of title 40, Code of Federal Regulations.
								(3)Permit program
				implementation for existing structures
								(A)NotificationNot later than the date on which a State
				submits a certification under subsection (b)(2), not later than 30 months after
				the Administrator receives notice under subsection (e)(1)(A), or not later than
				36 months after the date of enactment of this section with respect to a coal
				combustion residuals permit program that is being implemented by the
				Administrator under subsection (e)(3), as applicable, the implementing agency
				shall notify owners or operators of structures that are receiving coal
				combustion residuals as of the date of enactment of this section within the
				State of—
									(i)the obligation to
				apply for and obtain a permit under subparagraph (C); and
									(ii)the requirements
				referred to in subparagraph (B).
									(B)Compliance with
				certain requirementsNot
				later than 12 months after the date on which a State submits a certification
				under subsection (b)(2), not later than 42 months after the Administrator
				receives notice under subsection (e)(1)(A), or not later than 48 months after
				the date of enactment of this section with respect to a coal combustion
				residuals permit program that is being implemented by the Administrator under
				subsection (e)(3), as applicable, the implementing agency shall require owners
				or operators of structures that are receiving coal combustion residuals as of
				the date of enactment of this section to comply with—
									(i)the requirements
				under paragraphs (1)(B)(ii) and (iii), (1)(D), (2)(B), (2)(F), (2)(H), (2)(J),
				and (2)(K); and
									(ii)the groundwater recordkeeping requirement
				described in
				section
				258.29(a)(5) of title 40, Code of Federal Regulations.
									(C)
				Permits
									(i)Permit
				deadlineNot later than 48
				months after the date on which a State submits a certification under subsection
				(b)(2), not later than 78 months after the Administrator receives notice under
				subsection (e)(1)(A), or not later than 84 months after the date of enactment
				of this section with respect to a coal combustion residuals permit program that
				is being implemented by the Administrator under subsection (e)(3), as
				applicable, the implementing agency shall issue, with respect to a structure
				that is receiving coal combustion residuals as of the date of enactment of this
				section, a final permit incorporating the requirements of the coal combustion
				residuals permit program, or a final denial for an application submitted
				requesting such a permit.
									(ii)Application
				deadlineThe implementing
				agency shall identify, in collaboration with the owner or operator of a
				structure described in clause (i), a reasonable deadline by which the owner or
				operator shall submit a permit application under such clause.
									(D)Interim
				operation
									(i)Prior to
				deadlinesWith respect to any period of time on or after the date
				of enactment of this section but prior to the applicable deadline in
				subparagraph (B), the owner or operator of a structure that is receiving coal
				combustion residuals as of the date of enactment of this section may continue
				to operate such structure until such applicable deadline under the applicable
				authority in effect.
									(ii)Prior to
				permitUnless the implementing agency determines that the
				structure should close pursuant to paragraph (5), if the owner or operator of a
				structure that is receiving coal combustion residuals as of the date of
				enactment of this section meets the requirements referred to in subparagraph
				(B) by the applicable deadline in such subparagraph, the owner or operator may
				operate the structure until such time as the implementing agency issues, under
				subparagraph (C), a final permit incorporating the requirements of the coal
				combustion residuals permit program, or a final denial for an application
				submitted requesting such a permit.
									(4)Requirements for
				surface impoundments that do not meet certain criteria
								(A)Surface
				impoundments that require assessment of corrective measures within 10 years of
				the date of enactment
									(i)In
				generalIn addition to the groundwater monitoring and corrective
				action requirements described in paragraph (2)(B), the implementing agency
				shall require a surface impoundment that receives coal combustion residuals on
				or after the date of enactment of this section to comply with the requirements
				in clause (ii) of this subparagraph and clauses (i) and (ii) of subparagraph
				(D) if the surface impoundment—
										(I)does not—
											(aa)have a liner
				system described in
				section
				258.40(b) of title 40, Code of Federal Regulations; and
											(bb)meet the design
				criteria described in
				section
				258.40(a)(1) of title 40, Code of Federal Regulations;
				and
											(II)within 10 years after the date of enactment
				of this section, is required under
				section
				258.56(a) of title 40, Code of Federal Regulations, to undergo
				an assessment of corrective measures for any constituent covered under subpart
				E of part 258 of title 40, Code of Federal Regulations, or otherwise identified
				in paragraph (2)(B)(ii) of this subsection, for which assessment groundwater
				monitoring is required.
										(ii)Deadline to
				meet groundwater protection standardExcept as provided in
				subparagraph (C), the implementing agency shall require that the groundwater
				protection standard, for surface impoundments identified in clause (i) of this
				subparagraph, established by the implementing agency under section
				258.55(h) or
				258.55(i) of title 40, Code of
				Federal Regulations, for any constituent for which corrective measures are
				required shall be met—
										(I)as soon as
				practicable at the relevant point of compliance, as described in
				section
				258.40(d) of title 40, Code of Federal Regulations; and
										(II)not later than 10
				years after the date of enactment of this section.
										(B)Surface
				impoundments subject to a state corrective action requirement as of the date of
				enactment
									(i)In
				generalIn addition to the
				groundwater monitoring and corrective action requirements described in
				paragraph (2)(B), the implementing agency shall require a surface impoundment
				that receives coal combustion residuals on or after the date of enactment of
				this section to comply with the requirements in clause (ii) of this
				subparagraph and clauses (i) and (ii) of subparagraph (D) if the surface
				impoundment—
										(I)does not—
											(aa)have a liner
				system described in
				section
				258.40(b) of title 40, Code of Federal Regulations; and
											(bb)meet the design
				criteria described in
				section
				258.40(a)(1) of title 40, Code of Federal Regulations;
				and
											(II)as of the date of
				enactment of this section, is subject to a State corrective action
				requirement.
										(ii)Deadline to
				meet groundwater protection standardExcept as provided in
				subparagraph (C), the implementing agency shall require that the groundwater
				protection standard, for surface impoundments identified in clause (i) of this
				subparagraph, established by the implementing agency under section
				258.55(h) or
				258.55(i) of title 40, Code of
				Federal Regulations, for any constituent for which corrective measures are
				required shall be met—
										(I)as soon as
				practicable at the relevant point of compliance, as described in
				section
				258.40(d) of title 40, Code of Federal Regulations; and
										(II)not later than 8
				years after the date of enactment of this section.
										(C)Extension of
				deadline
									(i)In
				generalExcept as provided in clause (ii) of this subparagraph,
				the deadline for meeting a groundwater protection standard under subparagraph
				(A)(ii) or (B)(ii) may be extended by the implementing agency, after
				opportunity for public notice and comment under the public participation
				process described in subsection (b)(2)(B)(iii)(III), or in subsection (e)(6)
				based on—
										(I)the effectiveness
				of any interim measures implemented by the owner or operator of the facility
				under section 258.58(a)(3) of title 40,
				Code of Federal Regulations;
										(II)the level of
				progress demonstrated in meeting the groundwater protection standard;
										(III)the potential
				for other adverse human health or environmental exposures attributable to the
				contamination from the surface impoundment undergoing corrective action;
				and
										(IV)the lack of
				available alternative management capacity for the coal combustion residuals and
				related materials managed in the impoundment at the facility at which the
				impoundment is located if the owner or operator has used best efforts, as
				necessary, to design, obtain any necessary permits, finance, construct, and
				render operational the alternative management capacity during the time period
				for meeting a groundwater protection standard in subparagraph (A)(ii) or
				(B)(ii).
										(ii)ExceptionThe
				deadline under subparagraph (A)(ii) or (B)(ii) shall not be extended if there
				has been contamination of public or private drinking water systems attributable
				to a surface impoundment undergoing corrective action, unless the contamination
				has been addressed by providing a permanent replacement water system.
									(D)Additional
				requirements
									(i)ClosureIf
				the deadline under subparagraph (A)(ii), (B)(ii), or (C) is not satisfied, the
				surface impoundment shall cease receiving coal combustion residuals and
				initiate closure under paragraph (5).
									(ii)Interim
				measures
										(I)In
				generalExcept as provided in subclause (II), not later than 90
				days after the date on which the assessment of corrective measures is
				initiated, the owner or operator of a surface impoundment described in
				subparagraph (A) or (B) shall implement interim measures, as necessary, under
				the factors in
				section
				258.58(a)(3) of title 40, Code of Federal Regulations.
										(II)Impoundments
				subject to state corrective action requirement as of the date of
				enactmentSubclause (I) shall only apply to surface impoundments
				subject to a State corrective action requirement as of the date of enactment of
				this section if the owner or operator has not implemented interim measures, as
				necessary, under the factors in
				section
				258.58(a)(3) of title 40, Code of Federal Regulations.
										(E)Surface
				impoundments that require assessment of corrective measures more than 10 years
				after date of enactment
									(i)In
				generalIn addition to the
				groundwater monitoring and corrective action requirements described in
				paragraph (2)(B), the implementing agency shall require a surface impoundment
				that receives coal combustion residuals on or after the date of enactment of
				this section to comply with the requirements in clause (ii) if the surface
				impoundment—
										(I)does not—
											(aa)have a liner
				system described in
				section
				258.40(b) of title 40, Code of Federal Regulations; and
											(bb)meet the design
				criteria described in
				section
				258.40(a)(1) of title 40, Code of Federal Regulations;
				and
											(II)more than 10 years after the date of
				enactment of this section, is required under section 258.56(a) title 40, Code
				of Federal Regulations, to undergo an assessment of corrective measures for any
				constituent covered under subpart E of part 258 of title 40, Code of Federal
				Regulations, or otherwise identified in paragraph (2)(B)(ii) of this
				subsection, for which assessment groundwater monitoring is required.
										(ii)Requirements
										(I)ClosureThe
				surface impoundments identified in clause (i) shall cease receiving coal
				combustion residuals and initiate closure in accordance with paragraph (5)
				after alternative management capacity at the facility is available for the coal
				combustion residuals and related materials managed in the impoundment.
										(II)Best
				effortsThe alternative management capacity shall be developed as
				soon as practicable with the owner or operator using best efforts to design,
				obtain necessary permits for, finance, construct, and render operational the
				alternative management capacity.
										(III)Alternative
				capacity management planThe owner or operator shall, in
				collaboration with the implementing agency, prepare a written plan that
				describes the steps necessary to develop the alternative management capacity
				and includes a schedule for completion.
										(IV)Public
				participationThe plan described in subclause (III) shall be
				subject to public notice and comment under the public participation process
				described in subsection (b)(2)(B)(iii)(III) or in subsection (e)(6), as
				applicable.
										(5)Closure
								(A)In
				generalIf it is determined
				by the implementing agency that a structure should close because the
				requirements of a coal combustion residuals permit program are not being
				satisfied with respect to such structure, or if it is determined by the owner
				or operator that a structure should close, the time period and method for the
				closure of such structure shall be set forth in a closure plan that establishes
				a deadline for completion of closure as soon as practicable and that takes into
				account the nature and the site-specific characteristics of the structure to be
				closed.
								(B)Surface
				impoundmentIn the case of a surface impoundment, the closure
				plan under subparagraph (A) shall require, at a minimum, the removal of liquid
				and the stabilization of remaining waste, as necessary to support the final
				cover.
								(d)Federal review
				of State permit programs
							(1)In
				generalThe Administrator shall provide to a State written notice
				and an opportunity to remedy deficiencies in accordance with paragraph (3) if
				at any time the State—
								(A)does not satisfy the notification
				requirement under subsection (b)(1);
								(B)has not submitted a certification required
				under subsection (b)(2);
								(C)does not satisfy the maintenance
				requirement under subsection (b)(3);
								(D)is not implementing a coal combustion
				residuals permit program, with respect to which the State has submitted a
				certification under subsection (b)(2), that meets the requirements described in
				subsection (c);
								(E)is not implementing a coal combustion
				residuals permit program, with respect to which the State has submitted a
				certification under subsection (b)(2)—
									(i)that is consistent
				with such certification; and
									(ii)for which the
				State continues to have in effect statutes or regulations necessary to
				implement such program; or
									(F)does not make available to the
				Administrator, within 90 days of a written request, specific information
				necessary for the Administrator to ascertain whether the State has satisfied
				the requirements described in subparagraphs (A) through (E).
								(2)RequestIf
				a request described in paragraph (1)(F) is proposed pursuant to a petition to
				the Administrator, the Administrator shall only make the request if the
				Administrator does not possess the information necessary to ascertain whether
				the State has satisfied the requirements described in subparagraphs (A) through
				(E) of such paragraph.
							(3)Contents of
				notice; deadline for responseA notice provided under paragraph
				(1) shall—
								(A)include findings
				of the Administrator detailing any applicable deficiencies described in
				subparagraphs (A) through (F) of paragraph (1); and
								(B)identify, in
				collaboration with the State, a reasonable deadline by which the State shall
				remedy such applicable deficiencies, which shall be—
									(i)in the case of a
				deficiency described in subparagraphs (A) through (E) of paragraph (1), not
				earlier than 180 days after the date on which the State receives the notice;
				and
									(ii)in the case of a
				deficiency described in paragraph (1)(F), not later than 90 days after the date
				on which the State receives the notice.
									(4)Criteria for
				determining deficiency of State permit programIn making a
				determination whether a State has failed to satisfy the requirements described
				in subparagraphs (A) through (E) of paragraph (1), or a determination under
				subsection (e)(1)(B), the Administrator shall consider, as appropriate—
								(A)whether the
				State’s statutes or regulations to implement a coal combustion residuals permit
				program are not sufficient to meet the requirements described in subsection (c)
				because of—
									(i)failure of the
				State to promulgate or enact new statutes or regulations when necessary;
				or
									(ii)action by a State
				legislature or court striking down or limiting such State statutes or
				regulations;
									(B)whether the
				operation of the State coal combustion residuals permit program fails to comply
				with the requirements of subsection (c) because of—
									(i)failure of the
				State to issue permits as required in subsection (c)(1)(E);
									(ii)repeated issuance
				of permits by the State which do not meet the requirements of subsection
				(c);
									(iii)failure of the
				State to comply with the public participation requirements of this section;
				or
									(iv)failure of the
				State to implement corrective action requirements as described in subsection
				(c)(2)(B); and
									(C)whether the
				enforcement of a State coal combustion residuals permit program fails to comply
				with the requirements of this section because of—
									(i)failure to act on
				violations of permits, as identified by the State; or
									(ii)repeated failure
				by the State to inspect or otherwise determine compliance pursuant to the
				process identified in subsection (b)(2)(B)(iii)(I).
									(e)Implementation
				by Administrator
							(1)Federal backstop
				authorityThe Administrator shall implement a coal combustion
				residuals permit program for a State only if—
								(A)the Governor of
				the State notifies the Administrator under subsection (b)(1) that the State
				will not adopt and implement a permit program;
								(B)the State has
				received a notice under subsection (d) and the Administrator determines, after
				providing a 30-day period for notice and public comment, that the State has
				failed, by the deadline identified in the notice under subsection (d)(3)(B), to
				remedy the deficiencies detailed in the notice under subsection (d)(3)(A);
				or
								(C)the State informs
				the Administrator, in writing, that such State will no longer implement such a
				permit program.
								(2)ReviewA
				State may obtain a review of a determination by the Administrator under this
				subsection as if the determination was a final regulation for purposes of
				section 7006.
							(3)Other
				structuresFor structures
				that receive coal combustion residuals on or after the date of enactment of
				this section located on property within the exterior boundaries of a State that
				the State does not have authority or jurisdiction to regulate, the
				Administrator shall implement a coal combustion residuals permit program only
				for those structures.
							(4)RequirementsIf
				the Administrator implements a coal combustion residuals permit program for a
				State under paragraph (1) or (3), the permit program shall consist of the
				requirements described in subsection (c).
							(5)Enforcement
								(A)In
				generalIf the Administrator implements a coal combustion
				residuals permit program for a State under paragraph (1)—
									(i)the authorities
				referred to in section 4005(c)(2)(A) shall apply with respect to coal
				combustion residuals and structures for which the Administrator is implementing
				the coal combustion residuals permit program; and
									(ii)the Administrator
				may use those authorities to inspect, gather information, and enforce the
				requirements of this section in the State.
									(B)Other
				structuresIf the Administrator implements a coal combustion
				residuals permit program under paragraph (3)—
									(i)the authorities
				referred to in section 4005(c)(2)(A) shall apply with respect to coal
				combustion residuals and structures for which the Administrator is implementing
				the coal combustion residuals permit program; and
									(ii)the Administrator
				may use those authorities to inspect, gather information, and enforce the
				requirements of this section for the structures for which the Administrator is
				implementing the coal combustion residuals permit program.
									(6)Public
				participation processIf the Administrator implements a coal
				combustion residuals permit program for a State under this subsection, the
				Administrator shall provide a 30-day period for the public participation
				process required in paragraphs (1)(F)(i), (4)(C)(i), and (4)(E)(ii)(IV) of
				subsection (c).
							(f)State control
				after implementation by Administrator
							(1)State
				control
								(A)New adoption, or
				resumption of, and implementation by StateFor a State for which
				the Administrator is implementing a coal combustion residuals permit program
				under subsection (e)(1)(A), or subsection (e)(1)(C), the State may adopt and
				implement such a permit program by—
									(i)notifying the
				Administrator that the State will adopt and implement such a permit
				program;
									(ii)not later than 6
				months after the date of such notification, submitting to the Administrator a
				certification under subsection (b)(2); and
									(iii)receiving from
				the Administrator—
										(I)a determination,
				after providing a 30-day period for notice and public comment, that the State
				coal combustion residuals permit program meets the requirements described in
				subsection (c); and
										(II)a timeline for
				transition of control of the coal combustion residuals permit program.
										(B)Remedying
				deficient permit programFor a State for which the Administrator
				is implementing a coal combustion residuals permit program under subsection
				(e)(1)(B), the State may adopt and implement such a permit program by—
									(i)remedying only the
				deficiencies detailed in the notice pursuant to subsection (d)(3)(A);
				and
									(ii)receiving from
				the Administrator—
										(I)a determination,
				after providing a 30-day period for notice and public comment, that the
				deficiencies detailed in such notice have been remedied; and
										(II)a timeline for
				transition of control of the coal combustion residuals permit program.
										(2)Review of
				determination
								(A)Determination
				requiredThe Administrator shall make a determination under
				paragraph (1) not later than 90 days after the date on which the State submits
				a certification under paragraph (1)(A)(ii), or notifies the Administrator that
				the deficiencies have been remedied pursuant to paragraph (1)(B)(i), as
				applicable.
								(B)ReviewA
				State may obtain a review of a determination by the Administrator under
				paragraph (1) as if such determination was a final regulation for purposes of
				section 7006.
								(3)Implementation
				during transition
								(A)Effect on
				actions and ordersProgram requirements of, and actions taken or
				orders issued pursuant to, a coal combustion residuals permit program shall
				remain in effect if—
									(i)a
				State takes control of its coal combustion residuals permit program from the
				Administrator under paragraph (1); or
									(ii)the Administrator
				takes control of a coal combustion residuals permit program from a State under
				subsection (e).
									(B)Change in
				requirementsSubparagraph (A) shall apply to such program
				requirements, actions, and orders until such time as—
									(i)the implementing
				agency changes the requirements of the coal combustion residuals permit program
				with respect to the basis for the action or order; or
									(ii)the State or the
				Administrator, whichever took the action or issued the order, certifies the
				completion of a corrective action that is the subject of the action or
				order.
									(4)Single permit
				programIf a State adopts and implements a coal combustion
				residuals permit program under this subsection, the Administrator shall cease
				to implement the permit program implemented under subsection (e)(1) for such
				State.
							(g)Effect on
				determination under 4005(c) or
				3006The Administrator shall not consider the implementation of a
				coal combustion residuals permit program by the Administrator under subsection
				(e) in making a determination of approval for a permit program or other system
				of prior approval and conditions under section 4005(c) or of authorization for
				a program under section 3006.
						(h)Authority
							(1)State
				authorityNothing in this
				section shall preclude or deny any right of any State to adopt or enforce any
				regulation or requirement respecting coal combustion residuals that is more
				stringent or broader in scope than a regulation or requirement under this
				section.
							(2)Authority of the
				administrator
								(A)In
				generalExcept as provided in
				subsections (d) and (e) and section 6005, the Administrator shall, with respect
				to the regulation of coal combustion residuals, defer to the States pursuant to
				this section.
								(B)Imminent
				hazardNothing in this section shall be construed as affecting
				the authority of the Administrator under section 7003 with respect to coal
				combustion residuals.
								(C)Enforcement
				assistance only upon requestUpon request from the head of a lead
				State agency that is implementing a coal combustion residuals permit program,
				the Administrator may provide to such State agency only the enforcement
				assistance requested.
								(D)Concurrent
				enforcementExcept as
				provided in subparagraph (C), the Administrator shall not have concurrent
				enforcement authority when a State is implementing a coal combustion residuals
				permit program, including during any period of interim operation described in
				subsection (c)(3)(D).
								(E)Other
				authorityThe Administrator shall not have authority to finalize
				the proposed rule published at pages 35128 through 35264 of volume 75 of the
				Federal Register (June 21, 2010).
								(F)Other response
				authorityNothing in this
				section shall be construed as affecting the authority of the Administrator
				under the Comprehensive Environmental Response, Compensation, and Liability Act
				of 1980 (42 U.S.C.
				9601 et seq.) with respect to coal combustion residuals.
								(3)Citizen
				suitsNothing in this section shall be construed to affect the
				authority of a person to commence a civil action in accordance with section
				7002.
							(i)Mine reclamation
				activitiesA coal combustion residuals permit program implemented
				by the Administrator under subsection (e) shall not apply to the utilization,
				placement, and storage of coal combustion residuals at surface mining and
				reclamation operations.
						(j)DefinitionsIn
				this section:
							(1)Coal combustion
				residualsThe term coal combustion residuals
				means—
								(A)the solid wastes
				listed in section 3001(b)(3)(A)(i), including recoverable materials from such
				wastes;
								(B)coal combustion
				wastes that are co-managed with wastes produced in conjunction with the
				combustion of coal, provided that such wastes are not segregated and disposed
				of separately from the coal combustion wastes and comprise a relatively small
				proportion of the total wastes being disposed in the structure;
								(C)fluidized bed
				combustion wastes;
								(D)wastes from the
				co-burning of coal with non-hazardous secondary materials, provided that coal
				makes up at least 50 percent of the total fuel burned; and
								(E)wastes from the
				co-burning of coal with materials described in subparagraph (A) that are
				recovered from monofills.
								(2)Coal combustion
				residuals permit programThe term coal combustion residuals
				permit program means all of the authorities, activities, and procedures
				that comprise the system of prior approval and conditions implemented by or for
				a State to regulate the management and disposal of coal combustion
				residuals.
							(3)Code of Federal
				regulationsThe term Code of Federal Regulations
				means the Code of Federal Regulations (as in effect on the date of enactment of
				this section) or any successor regulations.
							(4)Implementing
				agencyThe term implementing agency means the agency
				responsible for implementing a coal combustion residuals permit program for a
				State, which shall either be the lead State implementing agency identified
				under subsection (b)(2)(B)(i) or the Administrator pursuant to subsection
				(e).
							(5)Permit; prior
				approval and conditionsExcept as provided in subsections (b)(3)
				and (g), the terms permit and prior approval and
				conditions mean any authorization, license, or equivalent control
				document that incorporates the requirements of subsection (c).
							(6)Revised
				criteriaThe term revised criteria means the
				criteria promulgated for municipal solid waste landfill units under section
				4004(a) and under section 1008(a)(3), as revised under section 4010(c).
							(7)Structure
								(A)In
				generalExcept as provided in
				subparagraph (B), the term structure means a landfill, surface
				impoundment, or other land-based unit which receives, or is intended to
				receive, coal combustion residuals.
								(B)De minimis
				receiptThe term structure does not include any
				land-based unit that receives only de minimis quantities of coal combustion
				residuals if the presence of coal combustion residuals is incidental to the
				material managed in the
				unit.
								.
			(b)Conforming
			 amendmentThe table of contents contained in section 1001 of the
			 Solid Waste Disposal Act is amended by inserting after the item relating to
			 section 4010 the following:
				
					
						Sec. 4011. Management and disposal of coal
				combustion
				residuals.
					
					.
			3.2000 regulatory
			 determinationNothing in this
			 Act, or the amendments made by this Act, shall be construed to alter in any
			 manner the Environmental Protection Agency’s regulatory determination entitled
			 Notice of Regulatory Determination on Wastes From the Combustion of
			 Fossil Fuels, published at 65 Fed. Reg. 32214 (May 22, 2000), that the
			 fossil fuel combustion wastes addressed in that determination do not warrant
			 regulation under subtitle C of the Solid Waste Disposal Act (42 U.S.C. 6921 et
			 seq.).
		4.Technical
			 assistanceNothing in this
			 Act, or the amendments made by this Act, shall be construed to affect the
			 authority of a State to request, or the Administrator of the Environmental
			 Protection Agency to provide, technical assistance under the Solid Waste
			 Disposal Act (42
			 U.S.C. 6901 et seq.).
		5.Federal Power
			 ActNothing in this Act, or
			 the amendments made by this Act, shall be construed to affect the obligations
			 of an owner or operator of a structure (as defined in section 4011 of the Solid
			 Waste Disposal Act, as added by this Act) under section 215(b)(1) of the
			 Federal Power Act (16 U.S.C. 824o(b)(1)).
		
	
		
			Passed the House of
			 Representatives July 25, 2013.
			Karen L. Haas,
			Clerk
		
	
	
		July 30, 2013
		Read the second time and placed on the
		  calendar
	
